

Exhibit 10.1
THE MACERICH COMPANY
CHANGE IN CONTROL AGREEMENT




THIS AGREEMENT (this “Agreement”) is entered into by and between THE MACERICH
COMPANY, a Maryland corporation (the “Company”), and Ann C. Menard
(the “Executive”), effective as of February 24, 2018 (the “Agreement Date”).
 
SECTION 1.    PURPOSE


The Board of Directors of the Company believes that it is in the best interests
of the Company to encourage the continued dedication to the Company of certain
of the Company’s and its Subsidiaries’ employees in the face of potentially
distracting circumstances arising from the possibility or occurrence of a change
in control of the Company, and the Company is authorized to enter into, and has
entered into, this Agreement for this purpose. The purpose of this Agreement is
to provide severance benefits in the event the Executive incurs a Qualified
Termination during the Change in Control Period. The execution of this Agreement
in no event guarantees the Executive severance benefits in the event the
Executive is terminated by the Company or the Employer prior to a Change in
Control.


SECTION 2.    DEFINITIONS


(a)“Accrued Obligations” means, with respect to the Executive, the sum of the
Executive’s (i) Base Salary through the Date of Termination to the extent earned
and not theretofore paid, (ii) accrued vacation pay and/or personal days to the
extent earned and payable in connection with the termination of employment
pursuant to the Company’s policy, (iii) accrued annual incentive bonus for the
fiscal year immediately preceding the year in which the Date of Termination
occurs, to the extent such bonus is determined to otherwise have been earned
based on the Company’s achievement of applicable performance targets but not
theretofore paid, and (iv) vested rights under any equity, compensation or
benefit plan, policy, practice or program of or any other contract or agreement
with the Company or the Employer including, without limitation, any acceleration
of vesting of equity awards that shall occur upon a Qualifying Termination as
set forth in the applicable equity award agreement and/or equity incentive plan
pursuant to which such awards have been granted (“Double Trigger Equity
Vesting”). Accrued Obligations described in clauses (i) and (ii) shall be paid
in a lump sum in cash within the time required by law but in no event more than
30 days after the Date of Termination. Accrued Obligations described in clause
(iii) shall be paid at such time as annual incentive bonuses for such fiscal
year are otherwise paid pursuant to the terms of the applicable plan but in no
event later than 75 days after the end of such fiscal year. Accrued Obligations
described in clause (iv) (including without limitation the Double Trigger Equity
Vesting) shall be paid at such time(s) as required under the terms of the
applicable plan or program.


(b)“Base Salary” means the annual base rate of compensation payable as salary to
the Executive by the Employer as of the Executive’s Date of Termination or as of





--------------------------------------------------------------------------------




immediately prior to the first day of the Change in Control Period, whichever is
higher, before deductions of voluntary deferrals authorized by the Executive or
required by law to be withheld from the Executive by the Employer, and excludes
all other extra pay such as overtime, pensions, severance payments, bonuses,
stock incentives, living or other allowances, and other benefits and
perquisites.


(c)
“Board” means the Board of Directors of the Company.



(d)“Bonus” means, with respect to the Executive, the average of the annual
incentive bonuses awarded to the Executive in respect of the immediately
preceding three years (including, for the avoidance of doubt, the grant date
fair value of any annual incentive bonuses awarded in the form of cash and/or
equity, but excluding for the avoidance of doubt, any equity incentive awards
granted as part of the Company’s long-term equity incentive award program, which
exists separate and apart from the Company’s annual short-term incentive bonus
program). In the event a Change in Control occurs prior to the date on which an
annual incentive bonus has been awarded to the Executive by the Company, the
Executive’s Bonus shall equal one hundred fifty percent (150%) of the
Executive’s Base Salary as of such date. In the event a Change in Control occurs
prior to the date on which three annual incentive bonuses have been awarded to
the Executive by the Company, the Executive’s Bonus shall equal either the bonus
awarded to the Executive if only one annual incentive bonus has been awarded or
the average of the annual incentive bonuses awarded to the Executive.


(e)“Cause” with respect to the Executive, means a termination of service based
upon a finding by the Employer, acting in good faith based on upon the
information then known to the Employer, that the Executive:
 
(i)    has failed to perform job duties in a material respect without proper
cause; or


(ii)    been convicted of or pled guilty or nolo contendere to a felony; or


(iii)    committed an act of fraud, dishonesty or gross misconduct which is
materially injurious to the Employer or the Company.
 
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of an executive officer of the Company or the Executive’s direct or indirect
supervisor, or based upon the advice of counsel or independent accountants for
the Employer or the Company shall be conclusively presumed for purposes of this
Agreement to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Employer or the Company. For purposes of the
definition of Cause, “Applicable Board” means the Board or, if the Company is
not publicly- traded, the board of directors of the ultimate parent of the
Company.


A termination for Cause shall be deemed to occur on the date on which the
Employer first delivers written notice to the Executive of a finding of
termination for Cause; provided, however, that such termination shall only occur
following the Executive’s failure to





--------------------------------------------------------------------------------




cure, within ten days after receiving notice from the Company of an allegation
of an act or failure to act of the kind described in clause (i) or (ii) above,
to the extent the Company determines such act or failure to act is curable.


(f)
“Change in Control” means any of the following:



(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such individual, entity or group, a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 33% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition directly from the Company, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliate of the Company or
successor or (iv) any acquisition by any entity pursuant to a transaction that
complies with (f)(iii)(1), (f)(iii)(2) or (f)(iii)(3) below;


(ii)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and her/his predecessor twice) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (“Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the





--------------------------------------------------------------------------------




Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (2) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 20% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then- outstanding
voting securities of such entity, except to the extent that the ownership in
excess of 20% existed prior to the Business Combination, and (3) at least a
majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(g)“Change in Control Period” means the period commencing upon the consummation
of a Change in Control and ending 24 months after such Change in Control.


(h)
“Code” means Internal Revenue Code of 1986, as amended.



(i)“Company” means The Macerich Company, a Maryland corporation, or, from and
after a Change in Control, the successor to the Company in any such Change in
Control.


(j)“Compensation Committee” means the Compensation Committee of the Board.


(k)“Date of Termination” means, with respect to the Executive, the effective
date of termination of the Executive’s employment with the Employer.


(l)“Employer” means Macerich Management Company or other Subsidiary that employs
the Executive, or, from and after the Change in Control, any other subsidiaries
of the successor to the Company that employs the Executive.


(m)“Good Reason” means an action taken by the Employer, without the Executive’s
written consent thereto, resulting in a material negative change in the
employment relationship. For these purposes, a “material negative change in the
employment relationship” shall include, without limitation, any one or more of
the following reasons, to the extent not remedied by the Employer within 30 days
after receipt by the Employer of written notice from the Executive provided to
the Company within 90 days (the “Cure Period”) of the Executive’s knowledge of
the occurrence of an event or circumstance set forth in clauses (i) through (v)
below specifying in reasonable detail such occurrence:


(i)    the assignment to the Executive of any duties materially inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
material diminution





--------------------------------------------------------------------------------




in such position, authority, duties or responsibilities (whether or not
occurring solely as a result of the Company’s ceasing to be a publicly traded
entity);


(ii)    a change in the Executive’s principal office location to a location
further away from the Executive’s home which is more than 30 miles from the
Executive’s current principal office;


(iii)    the taking of any action by the Employer to eliminate long-term
incentive compensation or benefit plans in which the Executive participated in
or was eligible to participate in immediately prior to a Change in Control
without providing substitutes therefor, to materially reduce benefits thereunder
or to substantially diminish other fringe benefits; provided that if neither a
surviving entity nor its parent following a Change in Control is a publicly-held
company, the failure to provide stock-based incentive compensation or benefits
shall not be deemed Good Reason if compensation or benefits of comparable value,
using a recognized valuation methodology, are substituted therefor; and provided
further that a reduction or elimination in the aggregate of not more than 10% in
aggregate employee benefits in connection with across the board reductions or
modifications affecting similarly situated persons of comparable rank in the
Employer or a combined organization shall not constitute Good Reason;


(iv)    any one or more reductions in the Executive’s Base Salary and/or Target
Bonus that, individually or in the aggregate, exceed 10% of the Executive’s Base
Salary and Target Bonus, in the aggregate; or


(v)    any material breach by the Employer of the Executive’s service agreement
(if one exists).


In the event that the Employer fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Executive’s “termination of
employment” must occur, if at all, within 120 days of the end of the Cure Period
but not later than the last day of the Change in Control Period (such that, for
the avoidance of doubt, if an event giving rise to a claim of Good Reason first
occurs within 120 days prior to the last day of the Change in Control Period,
the Company acknowledges that the Executive may resign for Good Reason prior to
the expiration of the 30-day notice and/or applicable Cure Period, if
applicable).


(n)“Pro-Rata Bonus” means a pro-rated annual incentive bonus otherwise payable
under the Company’s applicable annual incentive bonus plan pursuant to which the
Executive was eligible to earn a bonus for the year of termination, determined
by multiplying the Executive’s Target Bonus by a fraction, the numerator of
which is the number of days the Executive is employed in the year of termination
and the denominator of which is 365.


(o)“Qualified Termination” means (i) any termination of employment of the
Executive by the Employer (other than for Cause or because of the Executive’s
death or Total Disability) during a Change in Control Period, and (ii) any
termination of employment by the Executive for Good Reason during a Change in
Control Period.







--------------------------------------------------------------------------------




(p)“Severance Payment” means an amount determined pursuant to Schedule A.
(q)“Subsidiary” means any direct or indirect subsidiary of the Company or The
Macerich Partnership, L.P., or, from and after the Change in Control, any other
subsidiaries of the successor to the Company or The Macerich Partnership, L.P.


(r)“Target Bonus” means the Executive’s target annual incentive bonus that the
Executive was eligible to earn under the Company’s applicable annual incentive
bonus plan for the year of termination (or the immediately prior year, if such a
target annual incentive bonus has not been determined for the year of
termination).


(s)“Total Disability” means a “permanent and total disability” within the
meaning of Section 22(a)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Administrator by rule may include.


SECTION 3.    TERM


This Agreement shall be effective as of the Agreement Date and operative during
the Change in Control Period; provided, however, that the term of this Agreement
shall be automatically extended, if necessary, so that this Agreement remains in
full force and effect until all payments required to be made hereunder have been
made. References herein to the term of this Agreement shall include the initial
term and any additional period for which this Agreement is extended or renewed.


SECTION 4.    SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL


(a)If the Executive suffers a Qualified Termination, the Employer shall pay the
Executive the Accrued Obligations in accordance with the payment provisions set
forth in Section 2(a). In addition, subject to the execution and effectiveness
of a Release Agreement substantially in the form set forth in Schedule B, the
Executive shall be entitled to the following payments and benefits:


(i)    the Executive’s Severance Payment;


(ii)
the Executive’s Pro-Rata Bonus;



(iii)    outplacement services pursuant to the Company’s outplacement services
plan for senior executives, for the period provided in Schedule A;


(iv)    a monthly amount for 36 months equal to the sum of (x) the amount of the
COBRA continuation (medical, vision and dental) monthly premium rate that would
otherwise be payable by the Executive for such COBRA continuation for the
Executive and any eligible dependents, as applicable, as of the Date of
Termination, plus (y) provided Executive elects and continues COBRA continuation
for medial, vision and dental for the maximum period of time permitted under
COBRA (and any state equivalent, such as Cal





--------------------------------------------------------------------------------




COBRA), an additional amount (if any) that would cover any incremental federal
and state income taxes on the amount payable under this Section 4(a)(iv) for
such month (as determined by the Company in its reasonable discretion); and


(v)    the amounts payable under Sections 4(a)(i) and (ii) shall be paid out in
a lump-sum within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, such amounts shall be paid in the second calendar year by the last day of
such 60-day period.


The mere occurrence of a Change in Control shall not be treated as a termination
of the Executive’s employment under this Agreement, nor shall the mere transfer
of the Executive’s employment to and between the Employer and/or any Subsidiary
be treated as a termination under this Agreement.


(b)Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Change in Control Period or the Executive
voluntarily terminates employment without Good Reason, the Executive shall be
entitled to only her/his Accrued Obligations through the Date of Termination to
the extent theretofore unpaid.


(c)No Duplication of Severance Benefits. This Agreement shall not apply to the
extent the Executive is entitled to receive equal or greater severance payments
and benefits, in the aggregate, under an Employer severance plan. As of the
Agreement Date, the Executive is not entitled to receive any severance payments
or benefits under an Employer severance plan.


SECTION 5.    REDUCTION OF CERTAIN BENEFITS


(a)Reduction in Benefits. Anything in this Agreement to the contrary
notwithstanding, in the event that the receipt of all payments or distributions
by the Company or the Employer in the nature of compensation to or for the
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject the Executive to the excise tax under
Section 4999 of the Code, the accounting firm which audited the Company prior to
the corporate transaction which results in the application of such excise tax,
or another nationally known accounting or employee benefits consulting firm
selected by the Company prior to such corporate transaction (the “Accounting
Firm”), shall determine whether to reduce any of the Payments to the Reduced
Amount (as defined below). The Payments shall be reduced to the Reduced Amount
only if the Accounting Firm determines that the Eligible Employee would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Executive’s Payments were reduced to the Reduced Amount. If such a determination
is not made by the Accounting Firm, the Executive shall receive all Payments to
which Executive is entitled to receive.


(b)Order of Reduction. If the Accounting Firm determines that aggregate Payments
should be reduced to the Reduced Amount, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this Section 5 shall be
made as soon as reasonably practicable and in no event later than 60 days
following the date of termination of employment or such





--------------------------------------------------------------------------------




earlier date as requested by the Company and the Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding on the Company, its
Subsidiaries and the Executive. For purposes of reducing the Payments to the
Reduced Amount, the Payments shall be reduced in the following order, in each
case, in reverse chronological order beginning with the Payments that are to be
paid or become vested the furthest in time from consummation of the Change in
Control: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that all amounts or
payments that are not subject to calculation under Treas. Reg. § 1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. § 1.280G-1, Q&A-24(b) or (c).


(c)Underpayment or Overpayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement which should not have been so paid or distributed
(the “Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of the Executive pursuant to
this Agreement could have been so paid or distributed (the “Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accounting Firm, based upon the assertion of a deficiency by
the Internal Revenue Service against either the Company or a Subsidiary or the
Executive which the Accounting Firm believes has a high probability of success,
determines that an Overpayment has been made, the Executive shall pay any such
Overpayment to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by the Executive to the Company if and to the extent
such payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than 60 days following the date on which the Underpayment is determined) by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


(d)Reduced Amount and After-Tax Receipt. For purposes hereof, the following
terms have the meanings set forth below: (i) “Reduced Amount” shall mean the
greatest amount of Payments that can be paid that would not result in the
imposition of the excise tax under Section 4999 of the Code if the Accounting
Firm determines to reduce Payments pursuant to this Section 5 and (ii) “Net
After-Tax Receipt” shall mean the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to her/him in
the relevant tax year(s).







--------------------------------------------------------------------------------




SECTION 6.    WITHHOLDING


Notwithstanding anything in this Agreement to the contrary, all payments
required to be made by the Employer hereunder to the Executive or her/his estate
or beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Employer reasonably may determine it should withhold pursuant to
any applicable law or regulation. In lieu of withholding such amounts, in whole
or in part, the Employer may, in its sole discretion, accept other provisions
for the payment of taxes and any withholdings as required by law, provided that
the Employer is satisfied that all requirements of law affecting its
responsibilities to withhold compensation have been satisfied.


SECTION 7.    NO DUTY TO MITIGATE


The Executive’s payments received hereunder shall be considered severance pay in
consideration of past service, and entitlement thereto shall not be governed by
any duty to mitigate damages by seeking further employment. In addition, no
payments received hereunder shall be offset by any payments or benefits the
Executive may receive from any future employer.


SECTION 8.    AMENDMENT, SUSPENSION OR TERMINATION


Prior to a Change in Control, this Agreement may be amended, suspended or
terminated by the Compensation Committee at any time following the second
anniversary of the Agreement Date; provided, however, that, after the second
anniversary of the Agreement Date, any amendment, suspension or termination that
reduces benefits or otherwise adversely impairs the Executive’s ability to
receive any of the severance payments or benefits that could be provided under
this Agreement will not be effective until 12 months after notice of any such
change is provided to the Executives. No such amendment, suspension or
termination will be effective if a Change in Control occurs during the 12-month
notice period and no such amendment, suspension or termination may occur after a
Change in Control. This Agreement may otherwise be amended, suspended or
terminated by the Compensation Committee following the expiration of the Change
in Control Period and the satisfaction of all obligations the Company may have
to the Executive under this Agreement.


SECTION 9. GOVERNING LAW; DISPUTE RESOLUTION


(a)This Agreement shall be governed by the laws of the United States to the
extent applicable and otherwise by the laws of the State of California,
excluding the choice of law rules thereof.


(b)On and after a Change in Control, any controversy or claim arising out of or
relating to this Agreement, its enforcement, arbitrability or interpretation, or
because of an alleged breach, default or misrepresentation in connection with
any of its provisions, or arising out of or relating in any way to the
Executive’s employment or termination of the same or conduct thereafter,
including, without limiting the generality of the foregoing, any alleged
violation of statute, common law or public policy, shall be submitted to final
and binding arbitration, to be





--------------------------------------------------------------------------------




held in Los Angeles County, California, before a single arbitrator, in
accordance with California Civil Procedure Code §§ 1280 et seq. The arbitrator
shall be selected by mutual agreement of the parties or, if the parties cannot
agree, then by striking from a list of arbitrators supplied by the American
Arbitration Association or JAMS/Endispute. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the arbitrator’s award is based. The Company will pay the arbitrator’s
fees and arbitration expenses and any other costs associated with the
arbitration hearing. The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an invoice from the Executive), to the full
extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code. In order to avoid the imposition of taxes and
penalties on the Executive under Section 409A of the Code, (i) in no event shall
the payments by the Company under this Section 9(b) be made later than the end
of the calendar year next following the calendar year in which such fees and
expenses were incurred, and the Executive shall be required to have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, (ii) the amount of such legal fees and expenses that the Company
is obligated to pay in any given calendar year shall not affect the legal fees
and expenses that the Company is obligated to pay in any other calendar year,
(iii) the Executive’s right to have the Company pay such legal fees and expenses
may not be liquidated or exchanged for any other benefit and (iv) the Company’s
obligations to pay such legal fees and expenses shall apply to amounts incurred
during the Executive’s remaining lifetime (or, if longer, through the 20th
anniversary of the Effective Date). Nothing in this paragraph shall affect the
Executive’s or the Company’s ability to seek from a court injunctive or
equitable relief.


SECTION 10.    SEVERABILITY


If any part of any provision of this Agreement shall be invalid or unenforceable
under applicable law, such part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Agreement.


SECTION 11.    DISCLAIMER OF RIGHTS


No provision in this Agreement shall be construed to confer upon any individual
the right to remain in the employ or service of the Employer, or to interfere in
any way with any contractual or other right or authority of the Employer either
to increase or decrease the compensation or other payments to any individual at
any time, to terminate any employment or other relationship between any
individual and the Employer or to require the Employer to pay severance for any
termination of employment prior to a Change in Control. The obligation of the
Employer to pay any benefits pursuant to this Agreement shall be interpreted as
a contractual obligation to pay only those amounts described herein, in the
manner and under the conditions prescribed herein. This Agreement shall in no
way be interpreted to require the Employer to transfer any





--------------------------------------------------------------------------------




amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any participant or beneficiary under the terms of this
Agreement.


SECTION 12.    CAPTIONS


The use of captions in this Agreement is for the convenience of reference only
and shall not affect the meaning of any provision of this Agreement.


SECTION 13.    NUMBER AND GENDER


With respect to words used in this Agreement, the singular form shall include
the plural form, the masculine gender shall include the feminine gender, etc.,
as the context requires.


SECTION 14.    SECTION 409A


(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s “separation from service” within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered “nonqualified deferred compensation” subject to Section 409A(a) of
the Code, such payment shall not be payable and such benefit shall not be
provided until the date that is the earlier of (A) six months and one day after
the Executive’s separation from service, or (B) the Executive’s death. Each
payment under this Agreement constitutes a separate payment for purposes of
Section 409A of the Code.


(b)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.


(c)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Employer or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.







--------------------------------------------------------------------------------




(d)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” All references to
the Executive’s termination of employment under this Agreement shall only occur
if the same also constitutes a “separation from service” as defined under
Section 409A of the Code. The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A-1(h).


(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.


[Signature page follows]




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first herein above written.




EXECUTIVE:    /s/ Ann C. Menard    
Ann C. Menard


The Macerich Company,         a Maryland corporation
By: /s/ Thomas E. O’Hern         Thomas E. O’Hern
Senior Executive Vice President         and Chief Financial Officer













--------------------------------------------------------------------------------





Schedule A Severance Payment


Severance Payment: 3 times the sum of Base Salary and Bonus


Outplacement Services: The highest level of outplacement benefits provided for
under the outplacement services agreement in effect immediately prior to the
Date of Termination for 12 months.









--------------------------------------------------------------------------------





Schedule B
Release Agreement
THIS RELEASE AGREEMENT is entered into as of    , 20    (the “Effective Date”),
by (the “Employee”) in consideration of the severance payments and benefits
(collectively, the “Severance Payment”) provided to the Employee by The Macerich
Company (“Company”) pursuant to The Macerich Company Change in Control Agreement
(the “Agreement”). All capitalized terms used in this Release Agreement and not
otherwise defined shall be as defined in the Agreement.


1.Waiver and Release. The Employee, on her/his own behalf and on behalf of
her/his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges Company
and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as
the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of her/his signing of
this Release Agreement, concerning her/his employment or separation from
employment. This release includes, but is not limited to, any claim or
entitlement to salary, bonuses, any other payments, benefits or damages arising
under any federal law (including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended) and any other
federal, state, local or foreign law relating to notice of employment
termination or to severance pay; any claim arising under any state or local
laws, ordinances or regulations (including, but not limited to, any state or
local laws, ordinances or regulations requiring that advance notice be given of
certain workforce reductions); and any claim arising under any common law
principle or public policy, including, but not limited to, all suits in tort or
contract, such as wrongful termination, defamation, emotional distress, invasion
of privacy or loss of consortium.


The Employee understands that by signing this Release Agreement she/he is
waiving any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on her/his behalf arising out of or related to her/his
employment with and/or separation from employment with the Employer. The
Employee understands that this Release Agreement, does not limit or interfere
with the Employee’s right, without notice to or authorization of the Employer,
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other self-regulatory organization or any
other federal, state or local governmental agency or commission (each a
“Governmental Agency”), or to testify, assist or participate in any
investigation, hearing or proceeding conducted by a Governmental Agency in the
event Employee file a charge or complaint with a Governmental Agency, or a
Governmental Agency asserts a claim on the Employee’s behalf, the Employee
agrees that the Employee’s release of claims in this Release Agreement shall
nevertheless bar the Employee’s right (if any) to any monetary or other recovery
(including reinstatement) with respect to released claims, except that the
Employee does not waive: (i) the Employee’s right to receive an award from the


B-1



--------------------------------------------------------------------------------




Securities and Exchange Commission pursuant to Section 21 F of the Securities
Exchange Act of 1934, and (ii) any other claims or administrative charges which
cannot be waived by law.


The Employee expressly waives the benefits of Section 1542 of the California
Civil Code which provides that:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in her/his favor at the time of executing the release, which if
known by her/him must have materially affected her/his settlement with the
debtor.”
The Employee, being aware of said code section, understands and acknowledges the
significance and consequences of such specific waiver of Section 1542 and agrees
to expressly waive any rights Employee may have thereunder, as well as under any
other statute or common law principles of similar effect. The Employee hereby
assumes full responsibility for any injuries, damages or losses that the
Employee may incur as a result of such waiver.


2.Acknowledgments. The Employee is signing this Release Agreement knowingly and
voluntarily. She/he acknowledges that:


(a)
He or she is hereby advised by the Company to discuss all aspects of this
Release Agreement with an attorney before signing this Release Agreement;



(b)
He or she has relied solely on her/his own judgment and/or that of her/his
attorney regarding the consideration for and the terms of this Release Agreement
and is signing this Release Agreement knowingly and voluntarily of her/his own
free will;



(c)
He or she is not entitled to the Severance Payment unless she/he agrees to and
fully complies with the terms of this Release Agreement;



(d)
He or she has been given at least [twenty-one (21)] [forty-five (45)] calendar
days to consider this Release Agreement (the “Consideration Period”). If she/he
signs this Release Agreement before the end of the Consideration Period, she/he
acknowledges by signing this Release Agreement that such decision was entirely
voluntary and that she/he had the opportunity to consider this Release Agreement
for the entire Consideration Period.



(e)
He or she may revoke this Release Agreement within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Employer. She/he
further understands that this Release Agreement is not fully effective until the
next business day after the seven (7) day period of revocation has expired
without revocation, and that if she/he revokes this Release Agreement within the
seven (7) day revocation period, she/he will not receive the Severance Payment;





B-2



--------------------------------------------------------------------------------




(f)
He or she has read and understands this Release Agreement and further
understands that it includes a general release of any and all known and unknown,
foreseen or unforeseen claims presently asserted or otherwise arising through
the date of her/his signing of this Release Agreement that she/he may have
against the Employer; and



(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced her/him to execute this Release Agreement.



(h)
Except for the Severance Payment, she/he has been paid all wages, bonuses,
compensation, benefits and other amounts that the Employer ever owed to him or
her. Further she/he acknowledges and agrees that she/he is not entitled to any
other severance pay, benefits or equity rights including without limitation,
pursuant to any other severance plan or program or arrangement.



3.No Admission of Liability. This Release Agreement does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against the Employee,
and the Employer expressly denies that any wrongdoing has occurred.


4.Entire Agreement. There are no other agreements of any nature between the
Employer and the Employee with respect to the matters discussed in this Release
Agreement, except as expressly stated herein, and in signing this Release
Agreement, the Employee is not relying on any agreements or representations,
except those expressly contained in this Release Agreement.


5.Execution. It is not necessary that the Employer sign this Release Agreement
following the Employee’s full and complete execution of it for it to become
fully effective and enforceable.


6.Severability. If any provision of this Release Agreement is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release Agreement shall continue in full force and effect.


7.Governing Law. This Release Agreement shall be governed by the laws of the
State of California, excluding the choice of law rules thereof.


8.Headings. Section and subsection headings contained in this Release Agreement
are inserted for the convenience of reference only. Section and subsection
headings shall not be deemed to be a part of this Release Agreement for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.


[Remainder of page intentionally blank]




B-3



--------------------------------------------------------------------------------









EMPLOYEE:












B-4

